DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show displacement fluid 50 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barfoot (WO 2018/056985).
With respect to claim 16, Barfoot disclose a well system for evaluating a wellbore cementing process comprising: a wellbore tubular (110) extendable within the wellbore and defining a flow path and an annulus (see figure 1); a cementing tool (step 304, wherein a tool introduces cement) positionable at the surface of the wellbore for pumping a cement composition into the wellbore tubular; a plurality of sensors (154) dispersed within a cement composition (see figure 1), the plurality of sensors to detect a characteristic of the cement composition and output an electrical signal proportional to the characteristic (see page 12 lines 25-29); and a fiber optic cable (122) to detect the electrical signal from each of the plurality of sensors and transmit the signal to a control facility (see page 13 lines 1-22 and page 3 lines 11-32).
With respect to claim 17, Barfoot disclose wherein the fiber optic cable is coupled with a dart and a top plug which guide the fiber optic cable through the flow path of the wellbore (see page 4 lines 16-29, wherein a dart may be used for plugging a cement plug).

	With respect to claim 19, Barfoot et al. disclose wherein the characteristic is a location of each of the plurality of sensors within the annulus of the wellbore (see column 9 lines 18-28, wherein an accelerometer in the cement would determine the location of the cement).
With respect to claim 20, Barfoot et al. disclose wherein the control facility comprises a computing device (128) to determine an effectiveness of the cementing process based in part on the location of each of the plurality of sensors.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravi et al. (USP 9,822,631) in view of Stokley et al. (US 2018/0245424).
With respect to claim 1, Ravi disclose a method for evaluating a wellbore cementing process, the system comprising: deploying a work string within the wellbore tubular coupled therewith (see column 20 line 54-column 21 line 17, wherein casing and a liner are deployed); performing a cementing process including pumping a cement 
With respect to claim 2, Ravi disclose further comprising mixing the plurality of sensors into the cement composition prior to pumping the cement composition into the work string (see column 5 line 38-column 6 line 14).
With respect to claim 3, Ravi disclose further comprising adding the plurality of sensors into the cement composition while the cement composition is being pumped into the work string (see column 5, line 38-column 6 line 14, wherein sensors may be added downstream of the mixer).

	With respect to claim 5, Ravi in view of Stokley disclose receiving, at a control facility (170), the identifier for each of the plurality of sensors; transmitting the location for each of the plurality of sensors to the control facility via the fiber optic cable; and determining, at the control facility, the effectiveness of the cementing process (see abstract).
	With respect to claim 6, Ravi in view of Stokley disclose wherein the effectiveness of the cementing process is determined in part by comparing the identifier of each of the plurality of sensors with the location for each of the plurality of sensors (see column 34 line 55-column 35 line 11).
	With respect to claim 7, Ravi in view of Stokley et al. disclose interrogating the plurality of sensors as the fiber optic cable descends through the wellbore to obtain data (see column 6 lines 15-41); and ordering equipment to further evaluate the integrity of the cement based on the data obtained from the plurality of sensors (wherein it would have been obvious to one having ordinary skill in the art to take remedial action if further evaluation is desired and/or needed).
	With respect to claim 8, Ravi disclose a system for evaluating a wellbore cementing process, the system comprising: a liner (see column 20 line 54-column 21 

	With respect to claim 10, Ravi disclose wherein the effectiveness of the cementing process is based at least in part on a comparison of the identifier of each of the plurality of sensors and the location of each of the plurality of sensors (see column 34 line 55-column 35 line 11).
 	With respect to claim 11, Ravi in view of Stokley disclose wherein the location of each of the plurality of sensors is determined by interrogating the plurality of sensors via the fiber optic cable (see column 6 lines 15-41).
With respect to claim 12, Ravi disclose wherein the cementing tool further comprises a mixing vessel where the plurality of sensors are mixed into the cement composition prior to pumping the cement composition into the flow path (see column 5 line 38-column 6 line 14).
With respect to claim 13, Ravi disclose wherein the cementing tool further comprises pumping equipment (168) where the plurality of sensors are added to the cement composition as the cement composition is pumped into the flow path (see column 5, line 38-column 6 line 14, wherein sensors may be added downstream of the mixer).

With respect to claim 15, Ravi in view of Stokley et al. disclose further comprising a dart (306) coupled with the fiber optic cable, the dart configured to engage with the top plug, wherein the top plug and the dart guide the fiber optic cable through the casing (see the rejection of claim 1).
With respect to claim 16, Ravi disclose a well system for evaluating a wellbore cementing process comprising: a wellbore tubular (20) extendable within the wellbore and defining a flow path and an annulus (see figure 2); a cementing tool (30) positionable at the surface of the wellbore for pumping a cement composition into the wellbore tubular; a plurality of sensors dispersed within a cement composition (see column 5 line 38-column 6 line 14), the plurality of sensors to detect a characteristic of the cement composition and output an electrical signal proportional to the characteristic (see column 6 lines 15-41).  Ravi et al. does not disclose a fiber optic cable to detect the electrical signal from each of the plurality of sensors and transmit the signal to a control facility.  Stokley et al. disclose a cementing operation that includes inserting a dart (306) coupled with a fiber optic cable (122) into the work string in order to interrogate downhole sensors.  It would have been obvious to one having ordinary skill in the art to have modified Ravi by including an interrogator tool on a fiber optic cable as taught by Stokley et al. for the purpose of interrogating the sensors dispersed within the cement.    

With respect to claim 18, Ravi et al. disclose wherein the cementing tool pumps the cement composition and plurality of sensors through the flow path and into the annulus of the wellbore during a cementing process (via 168).
With respect to claim 19, Ravi et al. disclose wherein the characteristic is a location of each of the plurality of sensors within the annulus of the wellbore (see column 6 line 42-column 7 line 11).
With respect to claim 20, Ravi et al. disclose wherein the control facility comprises a computing device (170) to determine an effectiveness of the cementing process based in part on the location of each of the plurality of sensors.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Roddy (US 2011/0192593) disclose use of micro-electro-mechanical systems (MEMS) in well treatments.  Ravi et al. (US 2018/0238167) disclose a method and apparatus for identifying fluids behind casing.  Auzerais et al. (US 2008/0272931) disclose a method and apparatus for measuring a parameter within the well with a plug.  Roddy (US 2017/0356287) disclose traceable micro-electro-mechanical systems for use in subterranean formations.  Agapiou et al. (USP 9,796,904) disclose use of MEMS in set-delayed cement compositions comprising pumice.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405. The examiner can normally be reached Monday-Friday 7:15-9:15am and 11:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicole Coy/Primary Examiner, Art Unit 3672